957 A.2d 212 (2008)
196 N.J. 457
In the Matter of Lawson R. McELROY, a Former Judge of the Municipal Court of the City of Trenton.
D-202 September Term 2007
Supreme Court of New Jersey.
September 30, 2008.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that LAWSON R. McELROY, a former Judge of the Municipal Court of the City of Trenton, be censured and permanently barred from judicial office for violating Canon 1 (a judge should observe high standards of conduct), Canon 2A (a judge should respect and comply with the law and act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 3A (3) (a judge should be patient, dignified, and courteous to those with whom he deals in an official capacity), and Canon 5G (a full-time judge shall not practice law) of the Code of Judicial Conduct, which conduct constitutes misconduct in office, in violation of Rule 2:15-8(a)(1), and for violating Rule 1:15-1(a) and Trenton Municipal Ordinance No. 01-83 by practicing law while serving full time as a judge, and for engaging in intemperate conduct and conduct prejudicial to the administration of justice that brings the judicial office into disrepute, in violation of Rule 2:15-8(a)(4) and Rule 2:15-8(a)(6);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and LAWSON R. McELROY, a former Judge of the Municipal Court of the City of Trenton, is hereby censured and permanently barred from judicial office.